Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Inre CMS LCD COMPLAINT: Pulsatile Intravenous Insulin Therapy,
LCD No. L29299 (formerly L5780),

The List of Medicare Noncovered Services.
Contractor: First Coast Service Options, Inc. (Carrier)
Oversight Region IV,

Docket No. C-09-258
Decision No. CR2104
Date: April 02, 2010
DECISION

The Aggrieved Party’s (AP) complaint is dismissed for lack of jurisdiction pursuant to 42
C.F.R. § 426.444(b)(5).

I. Background

On February 16, 2009, counsel for the AP filed a complaint to challenge the provisions of
the local coverage determination (LCD) that denied Medicare coverage on a carrier-wide
basis for Pulsatile Intravenous Insulin Therapy (PIVIT), also known as Hepatic
Activation Therapy (HAT), Metabolic Activation Therapy (MAT), or Chronic
Intermittent Intravenous Insulin Therapy (CIIIT), and related services. The LCD was
published by the Medicare contractor, First Coast Service Options (First Coast), in “The
List of Medicare Noncovered Services,” LCD No. L29299, effective February 2, 2009,
which replaced LCD No. L5780 also titled “The List of Medicare Noncovered Services,”
which was retired February 1, 2009.' LCD L29299 specifically states that it replaced
LCD L5780.

' LCDs, current and retired, are available at http://www.cms.hhs.gov/mcd/indexes.asp.

The case was assigned to me on February 23, 2009. I advised the AP by letter dated
March 13, 2009, that his complaint was unacceptable and that he had one opportunity as
authorized by 42 C.F.R. § 426.410(b) and (c), to file an amended complaint. The AP
filed an amended complaint on April 24, 2009 (Complaint) with exhibits (AP Exs.) 1
through 69.7 On June 2, 2009, I advised Petitioner that his amended complaint was
acceptable, and I ordered that the LCD record be produced, set a schedule for production
of the LCD record, and ordered that the parties file the statement and response required
by the regulations. On June 23, 2009, the Office of General Counsel (OGC), U.S.
Department of Health and Human Services (HHS), Region IV, notified me that OGC was
not representing the Centers for Medicare and Medicaid Services (CMS) or First Coast in
this case.

On June 29, 2009, First Coast submitted approximately 1,000 pages of documents,
purportedly the LCD record, and a letter, dated June 29, 2009, discussing the LCD
provisions in issue. On July 8 and 27, 2009, I extended the prehearing schedule to give
First Coast time to properly mark the LCD record in accordance with the Civil Remedies
Division Procedures. The contractor subsequently filed documents marked R. Ex. 1
through R. Ex. 119. On August 29, 2009, the AP filed his “Beneficiary’s Statement
Regarding the LCD Record” (AP Brief), in accordance with 42 C.F.R. § 426.425(a), with
AP Exs. 70 through 83.> On September 25, 2009, First Coast filed its response to the AP
Brief, in which First Coast advised me that CMS had released a proposed national
coverage determination (NCD) that would provide for noncoverage of PIVIT and related
services on a national-level.

CMS issued a NCD,* “NCD for Outpatient Intravenous Insulin Treatment (40.7),” with
an effective date of December 23, 2009, that provides that outpatient intravenous insulin
therapy (OIVIT)° and related services are not covered by Medicare.

> The AP filed copies of various documents with his complaint and amended complaint.
The AP resubmitted his exhibits, including those previously submitted, properly marked
on June 17, 2009, and he filed the correct number of copies on June 30, 2009.

> Because I conclude that I have no jurisdiction to decide this case on the merits, I do not
admit any of the exhibits offered by the parties.

+ NCDs are available at http://www.cms.hhs.gov/mced/indexes.asp.

5 The NCD states that OIVIT includes PIVIT, HAT, MAT, CIIIT, and Cellular
Activation Therapy (CAT).
On February 22, 2010, I issued an Order to Show Cause to the parties directing them to
show cause in writing by not later than March 10, 2010, why I should not dismiss this
case for lack of jurisdiction. The parties did not respond to the Order to Show Cause.

II. Discussion
A. Law

Section 1831 of the Act (42 U.S.C. § 1395j) establishes the supplementary medical
insurance benefits program for the aged and the disabled known as Medicare Part B.
Qualified individuals must elect to participate in the Medicare Part B program, which is
funded by enrollees’ premiums and appropriations from the federal government. The
coverage or benefits of Medicare Part B are described in sections 1832, 1833, and 1834
of the Act (42 U.S.C. §§ 1395k, 13951, and 1395m). However, section 1862 of the Act
(42 U.S.C. § 1395y), which is applicable to both Medicare Part A and Part B, provides
that no payment may be made for items or services, “which . . . are not reasonable and
necessary for the diagnosis or treatment of illness or injury or to improve the functioning
of a malformed body member. . . .” The Secretary of HHS (Secretary) has provided by
regulation that any services not reasonable and necessary for one of the purposes listed in
the regulations are excluded from coverage under Medicare. 42 C.F.R. § 411.15(k). The
Medicare Benefit Policy Manual, CMS Publication 100-02, Chapter 16, §§ 10 and 20
provide that no payment may be made for items and services that are not reasonable and
necessary for the diagnosis or treatment of illness or injury or to improve the functioning
of a malformed body member.

The administration of Medicare Part B is through contractors that process claims for
benefits. Act §§ 1842, 1874A (42 U.S.C. §§ 1395u, 1395kk-1). The Act provides for
both NCDs and LCDs. Act § 1869(f)(1)(B) and (2)(B) (42 U.S.C. §1395ff(f)(1)(B) and
(2)(B)). A NCD is a determination by the Secretary as to whether an item or service is
covered nationally, i.e., whether or not the item or service is reasonable and necessary
within the meaning of section 1869(a)(1)(A) of the Act. Act § 1869(f)(1)(B). A LCD is
a determination by a Medicare contractor applicable to the area served by the contractor
as to whether or not a particular item or service is covered, i.e., whether or not the item or
service is reasonable and necessary within the meaning of section 1869(a)(1)(A) of the
Act. Act § 1869(f)(2)(B). In the absence of a NCD or a LCD, individual claim
determinations are made based upon an individual beneficiary’s particular factual
situation. 68 Fed. Reg. 63,691, 63,693 (2003) (citing Heckler v. Ringer, 466 U.S. 602,
617 (1984)) (recognizing that the Secretary has discretion to either establish a generally
applicable rule or to allow individual adjudication); 42 C.F.R. §§ 426.420(a), (b), (e)(1);
426.460(b)(1); 426.426.488(b).

Congress has established a procedure for APs to obtain administrative and judicial review
of NCDs and LCDs. Act § 1869(f). Pursuant to section 1869(f)(1)(A) of the Act, NCDs
may not be reviewed by an ALJ but, upon the filing of a complaint by an AP, a NCD will
be reviewed by the Departmental Appeals Board (Board). LCDs are subject to review by
an ALJ, with an appeal to the Board. Act § 1869(f)(2). Review of a NCD or LCD is
distinct from review of an individual claim determination. 68 Fed. Reg. 63,691, 63,692-
94 (2003). The right to administrative and judicial review of individual claims
determinations is established by sections 1869(a) through (d) of the Act, and the
regulations of the Secretary governing review of individual claims are at 42 C.F.R.

§§ 405.1000 through 405.1140. Individual claim determinations are not subject to review
under the NCD or LCD review process established by section 1869(f) of the Act. 68 Fed.
Reg. 63,691, 63,707 (2003). The Secretary has issued regulations that provide that the
Board has the authority to review NCDs. ALJs assigned to the Civil Remedies Division
of the Departmental Appeals Board have the authority to review LCDs, subject to appeal
to the Board. Individual claim determinations are reviewed by ALJs assigned to the
Office of Medicare Hearings and Appeals (OMHA), subject to further review by the
Medicare Appeals Council.°

Section 1869(f)(2)(A) of the Act” provides for the review of a LCD by an ALJ subject to
the limitations that: (1) a complaint must be filed by an aggrieved party; (2) the ALJ
must review the record of the LCD; (3) only if the record is determined by the ALJ to be
incomplete or to lack adequate information to support the validity of the LCD, will the
ALJ permit discovery and the taking of evidence to evaluate the reasonableness of the
LCD; (4) the ALJ may consult appropriate scientific and clinical experts; and (5) the ALJ
will “defer only to the reasonable findings of fact, reasonable interpretations of law, and
reasonable applications of fact to law by the Secretary.” Act § 1869(f)(2)(A)()(IID. An
aggrieved party may request that the Board review an adverse ALJ determination. Act

§ 1869(f)(2)(A)(ii).

° Benefit appeals under Medicare Parts A, B, and C were previously adjudicated by ALJs
assigned to the Social Security Administration (SSA). The Medicare Prescription Drug,
Improvement, and Modernization Act of 2003, Pub. Law 108-173, § 931(a) and (b)
required that the Secretary and the Commissioner of Social Security transfer the
responsibility for adjudicating such appeals from SSA to the Secretary. OMHA was the
result. 70 Fed. Reg. 36,386 (June 23, 2005) (Office of Medicare Hearings and Appeals;
Statement of Organization, Functions, and Delegations of Authority).

7 Provisions for the review of NCDs and LCDs were added to section 1869 of the Act by
the Benefit Improvement and Protections Act of 2000 (BIPA), Pub. L. 106-554 § 522.
An aggrieved party is one who has standing within the meaning of section 1869(f)(5) of
the Act:

An action under this subsection seeking review of a national
coverage determination or local coverage determination may
be initiated only by individuals entitled to benefits under Part
A, or enrolled under part B, or both, who are in need of the
items or services that are the subject of the coverage
determination.

The Secretary promulgated regulations pursuant to sections 1102 and 1871 of the Act (42
U.S.C. §§ 1302 and 1395hh), implementing sections 1869(f)(1) and (f)(2) of the Act for
the review of NCDs and LCDs. 68 Fed. Reg. 63,691 (2003); 42 C.F.R. § 426.100. The
regulations are found at 42 C.F.R. Part 426. The procedures for review of a LCD are in
42 C.F.R. Part 426, Subpart D (42 C.F.R. § 426.400 et. seq.). The regulatory history for
the regulations states that the regulations expanded the definition of an aggrieved party
“to include a beneficiary who received a service, but whose claim for the service was
lenied extending an opportunity to that beneficiary” to file a complaint for a NCD or
LCD review. 68 Fed. Reg. 63,691, 63,693-95 (2003).

Section 1869(f)(2) of the Act establishes a two-phase LCD review process by the ALJ.
The ALJ reviews the LCD record, and, if he or she determines that the record is complete
with adequate information to support the validity of the LCD, review is complete. If the
ALJ reviews the record and determines that the record is incomplete or lacks adequate
information to support the validity of the determination, then further process is required,
although that process is not specified by the statute. The Secretary’s regulations establish
a review procedure consistent with that specified by Congress. The regulations provide
that after the aggrieved party files a statement as to why the LCD is not valid® and the
contractor responds, “the ALJ applies the reasonableness standard to determine whether
the LCD record is complete and adequate to support the validity of the LCD.” 42 C.F.R.
§ 426.425(c)(1). “Issuance of a decision finding the record complete and adequate to
support the validity of the LCD ends the review process.” 42 C.F.R. § 426.425(c)(2). If
the ALJ does not determine that the LCD record is complete and adequate to support the
validity of the LCD, then the regulation provides for discovery and the taking of
additional evidence. No hearing was intended by the drafters or required by the language
of the regulation for the first phase review. 68 Fed. Reg. 63,691, 63,700, 63,710 (2003).

® The aggrieved party may file copies of clinical or scientific evidence in support of his
or her complaint that a LCD is not reasonable. 42 C.F.R. §§ 426.400(c)(6); 426.403.
An AP may appeal an ALJ decision to the Board pursuant to 42 C.F.R. § 426.465(a) and
subject to the conditions specified by that regulation.

B. Issue
Whether the complaint must be dismissed for lack of jurisdiction?
C. Findings of Fact, Conclusions of Law, and Analysis
My conclusions of law are in bold followed by pertinent findings of fact and analysis.
1. The NCD has superseded and replaced the LCD at issue.
2. Lhave no jurisdiction to review a NCD.
3. Dismissal for lack of jurisdiction is required.

My jurisdiction or authority in this case is clearly delineated at 42 C.F.R. §§ 426.405,
426.450, and 426.455. I am limited to addressing the issues of whether or not the LCD
record is complete and adequate to support the validity of the LCD under the
reasonableness standard and whether the LCD is valid or invalid under the
reasonableness standard. 42 C.F.R. § 426.450(a). I have no authority to review billing
and coding issues, such as those raised by the AP related to the appropriate code to be
used for services or whether services may be unbundled and submitted separately for
payment. Furthermore, I have no authority to conduct a review of a NCD, as Congress
specifically granted jurisdiction to the Board for NCD reviews.

The LCD challenged by the AP provided for the noncoverage of PIVIT and associated
services, such as blood glucose monitoring, oxygen uptake, and expired gas analysis
tests. The noncoverage determination was the same under both “The List of Medicare
Noncovered Services,” LCD No. L29299, effective February 2, 2009, which replaced
LCD No. L5780 also titled “The List of Medicare Noncovered Services,” which was
retired February 1, 2009. The LCD applied to the Medicare contractor’s service area.
The NCD issued by CMS “NCD for Outpatient Intravenous Insulin Treatment (40.7),”
with an effective date of December 23, 2009, provides that OIVIT, which is also known
as PIVIT, and related services are not covered by Medicare, because CMS has
determined that OIVIT does not improve health outcomes for Medicare beneficiaries and
that OIVIT is therefore not reasonable and necessary for the treatment of any Medicare
covered condition. The NCD issued by CMS applies nationally and supersedes an
individual contractor’s LCD. Pursuant to CMS guidance to its Medicare contractors
published in the Medicare Program Integrity Manual, CMS Publication 100-08, Chapter
13, section 13.1.1, NCDs are binding upon all Medicare contractors. When a NCD is
published, the contractor is responsible to notify the provider community as soon as

possible and to amend affected LCDs. Contractors are directed by CMS not to repeat a
NCD in a LCD to avoid confusion about whether the coverage or noncoverage provision
isa NCD ora LCD.

The law is clear that I have no authority or jurisdiction to review a NCD. Jurisdiction of
review of NCDs lies with the Board. Were I to conduct the review of the LCD provision
challenged by the AP, I would effectively be reviewing the NCD provision that provides
for noncoverage of PIVIT. Pursuant to 42 C.F.R. § 426.444(b)(5), I must dismiss any
complaint if the complaint challenges a provision or provisions of an NCD.

Accordingly, I conclude that I must dismiss the AP’s complaint.

4. Appeal rights. 42 C.F.R. §§ 426.462; 426.465.
Pursuant to 42 C.F.R. § 426.465(a), an AP may request review by the Board. Except
upon a showing of good cause, a request for review by the Board must be filed within 30
days of the date of this decision (42 C.F.R. § 426.465(e)) and must comply with the
requirements of 42 C.F.R. § 426.465(f).

Il. Conclusion

For the above reasons, I dismiss the AP’s complaint for lack of jurisdiction.

/s/
Keith W. Sickendick
Administrative Law Judge

